Citation Nr: 0323907	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart



INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2000 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Winston-Salem, North Carolina.  The RO, in pertinent part, 
denied entitlement to service connection for hepatitis C.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that a remand is necessary in order to fully 
develop this claim in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the only VA 
examination addressing this matter was performed in April 
2000, without review of the claims file.  

The Board notes that the veteran has claimed to have acquired 
hepatitis C as a result of having been attacked by a robber 
in the early 1970's and subsequently having undergone surgery 
to his face, which required blood transfusions.  The service 
medical records do reflect that the veteran was treated for 
injuries that included a fractured mandible after being 
robbed and beaten in August 1972.  




The service medical records also reflect that he underwent 
surgery to repair the fracture to his jaw, but these records 
are not clear as to whether he was given a blood transfusion 
during this surgery.  

Moreover, the Board finds that clarification remains needed 
as to whether or not there are records associated with a 
Social Security claim, which should be made a part of the 
claims file.  There is evidence of record which suggests that 
the veteran has either raised a claim for, or is in receipt 
of Social Security benefits.  This raises the possibility of 
Social Security records that could be pertinent to his claim.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

Accordingly, the case is remanded to the RO for further 
action as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  Thereafter, the veteran should be 
afforded a VA liver disorders examination 
to review and to obtain an opinion as to 
the nature, extent of severity, and 
etiology of any current hepatitis 
disability which may be present.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  In 
particular the examiner must address the 
service medical records showing treatment 
and surgery following the August 1972 
robbery and beating that resulted in a 
fractured mandible and other injuries.  
The examiner must also review and address 
the post service records.  

Any further indicated special tests 
should be undertaken.

The examiner should review the veteran's 
complete medical history, and upon doing 
so answer the following questions:

(a) Does the veteran currently have 
hepatitis C? If not, what, if any, is the 
current nature of his liver disability?

(b) Is it at least as likely as not that 
hepatitis C, if determined to be present, 
was incurred coincident with his military 
service, including as secondary to the 
August 1972 incident in which he was 
robbed and beaten and required surgery to 
repair his injuries to his mandible.  

The examiner should also give an opinion 
as to whether it is as likely as not that 
the veteran underwent blood transfusions 
given the nature of his injuries 
sustained in August 1972.  The examiner 
must express an opinion as to whether it 
is at least as likely as not that any 
liver disorder(s) found on examination 
is/are related to any incident of 
service, or if preexisting service, 
was/were aggravated thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examination report must 
be legible.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement of 
service connection for hepatitis C.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


